DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
-. Pursuant to communications filed on 12/15/2021, this is in response to the Applicant’s arguments and/or amendments filed on 12/15/2021, in which claims 1-2, 5-6 and 9 have been amended. Claims 1-9 are currently allowed in the instant application.
-. The rejection of Claims 2, 5, 6, and 9 under 35 U.S.C. § 112(b) 35 U.S.C. § 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments.
                                         Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
   EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require  Thus, it is found that the application is now in condition for allowance.
a.	Claims 1-9 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 6. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 20120123590 to Halsmer - which is directed to a robot programming method that is carried out at a first location (i.e., teaching station) and a second location (i.e., application station). The second location is different from the first location. At the first location, teach data is prepared to teach motions to a robot to drive an end effector through a series of desired path points along a desired path of motion with respect to the application station. The teach data comprises at least one of robot position data elements and at least one of robot motion pattern data elements. At the second location, teach data is communicated to the robot and the robot is programmed in accordance with the teach data to drive the end effector through the series of desired path points along the desired path of motion with respect to the application station. This invention also relates to a robot programming 
US 6023645 to Harima et al - which is directed to to obtain a trajectory control apparatus and a trajectory control method for an intra-planar multifreedom SCARA type of robot in which an arm tip is improved so as to pass through a rocking point without generation of an excessive velocity as well as to obtain a computer-readable recording medium with a trajectory control program for an intra-planar multifreedom SCARA type of robot stored therein. (56) With the present invention, a first joint angular velocity storing section stores therein an angular velocity of a first joint specified as a parameter for computing increment of an arm tip position, and an arm tip position increment computing section computes for a linear interpolating operation an arm tip position increment by multiplying a length of the first arm by a sin of an angle of a second joint and angular velocity of the first joint stored in the first joint angular velocity storing section to control linear interpolation. With this operation, there is no possibility that a positional increment for an arm tip becomes infinity over the whole operating area for linear interpolation. (57) It should be noted that, assuming that a positional increment for an arm tip is Vn, a length of a first arm is L.sub.1, an angle of a second joint is .theta..sub.2, and an angular velocity of a first joint is J.sub.1, the positional increment computing 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A method for determining a motion path of a mechanical arm, wherein the method comprises: obtaining theoretical coordinates of a tail end of a mechanical arm, an arm length of the mechanical arm, and a joint rotation angle of the mechanical arm; establishing a kinematics model of the mechanical arm according to the joint rotation angle; constructing an optimization function according to the kinematic model, the theoretical coordinates of the tail end, and the arm length, wherein the optimization function comprises a lateral error optimization function with an optimization objective of minimizing a length error of a transverse projection of the mechanical arm and a longitudinal error optimization function with an optimization objective of minimizing a length error of a vertical projection of the mechanical arm; obtaining the tth generation evolutionary population Pt, wherein the population comprises multiple individuals, each individual is a group of joint rotation angles of the mechanical arm, and 0 < t <= T, wherein T represents an evolution algebra threshold; determining whether a number, of individuals in the population, that makes the optimization function monotonically increase or decrease is greater than or equal to a preset monotonicity threshold, to obtain a first determining result; when the first determining result indicates that the number, of individuals in the population, that makes the optimization function monotonically increase or decrease is greater than or equal to the preset monotonicity threshold, determining an optimal solution of the optimization function by using a single-objective evolutionary algorithm; or when the first determining result indicates that the number, of individuals in the population, that makes the optimization function monotonically increase or decrease is less than the monotonicity threshold, determining an optimal solution of the optimization function by using a multi-objective evolutionary algorithm; and determining a motion path of the mechanical arm according to the optimal solution.” 
Regarding Claim 6, “A system for determining a motion path of a mechanical arm, wherein the system comprises: a mechanical arm parameter obtaining module, configured to obtain theoretical coordinates of a tail end of a mechanical arm, an arm length of the mechanical arm, and a joint rotation angle of the mechanical arm; a kinematics model establishment module, configured to establish a kinematics model of the mechanical arm according to the joint rotation angle; an optimization function construction module, configured to construct an optimization function according to the kinematic model, the theoretical coordinates of the tail end, and the arm length, wherein the optimization function comprises a lateral error optimization function with an optimization objective of minimizing a length error of a transverse projection of the mechanical arm and a longitudinal error optimization function with an optimization objective of minimizing a length error of a vertical projection of the mechanical arm; an evolutionary population obtaining module, configured to obtain the tth generation evolutionary population Pt, wherein the population comprises multiple individuals, each individual is a group joint rotation angles of the mechanical arm, and 0 < t <= T, wherein T represents an evolution algebra threshold; a first determining module, configured to determine whether a number, of individuals in the population, that makes the optimization function monotonically increase or decrease is greater than or equal to a preset monotonicity threshold, to obtain a first determining result; a single-objective evolution processing module, configured to: when the first determining result indicates that the number, of individuals in the population, that makes the optimization function monotonically increase or decrease is greater than or equal to the monotonicity threshold, determine an optimal solution of the optimization function by using a single-objective evolutionary algorithm; or a multi-objective evolution processing module, configured to: when the first determining result indicates that the number, of individuals in the population, that makes the optimization function monotonically increase or decrease is less than or equal to the monotonicity threshold, 121341215v1determine an optimal solution of the optimization function by using a multi-objective evolutionary algorithm; and a motion path determining module, configured to determine a motion path of the mechanical arm according to the optimal solution.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-5 and 7-9 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 6.

b.	Therefore, Claims 1-9 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /JAIME FIGUEROA/        Primary Examiner, Art Unit 3664